DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 and 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, limitation “decrypting, by the first user's computing device, the overlapping portion with a copy of the second key” is unclear because the overlapping portion is encrypted with a third key according to parent claim 1. The relationship of the second key and third key is not defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Narayanamurthy et al. (Pub. No.: US 2020/0293212, hereinafter Narayanamurthy).
Regarding claim 1: Narayanamurthy discloses A method for updating a secure data file using a shared one-time pad among a plurality of users, comprising:
granting, by a computing device, access to a first portion of a data set to a first user (Narayanamurthy - [0047]: a first tenant may connect to the storage environment 406 using a first tenant device 402 (e.g., a laptop, a computer, a wearable device, a mobile device, etc.). The storage environment 406 may assign a first volume 408 to the first tenant for storing data of the first tenant);
granting, by the computing device, access to a second portion of the data set to a second user (Narayanamurthy - [0047]: A second tenant may connect to the storage environment 406 using a second tenant device 404. The storage environment 406 may assign a second volume 410 to the second tenant for storing data of the second tenant), wherein the first portion of the data file and the second portion of the data set share an overlapping portion of the data file (Narayanamurthy - [0048]: shared data within the first volume 408 may be referenced by the second volume 410 due to inline deduplication 416);
encrypting, by the computing device, the first portion minus the overlapping portion with a first key (Narayanamurthy - [0048]: first exclusive encryption key is assigned to the first volume 408 for encrypting data exclusive to the first volume 408 (e.g., data that is not shared with another volume));
encrypting, by the computing device, the second portion minus the overlapping portion with a second key (Narayanamurthy - [0049]: A second exclusive encryption key is assigned to the second volume 410 for encrypting data exclusive to the second volume 410 (e.g., data that is not shared with another volume)); and
encrypting, by the computing device, the overlapping portion with a third key (Narayanamurthy - [0048]: the first shared encryption key of the first volume 408 can be used by the second volume 410 to access the shared data).
Regarding claim 8: Narayanamurthy discloses wherein the data set comprises a shared document (Narayanamurthy - if shared data is stored within the volume of the tenant and is referenced due to inline deduplication by a second volume of a second tenant, then the shared data is accessible to the second tenant by using the shared encryption key. Thus, when the second tenant requests a file comprising the shared data, a storage service of the storage environment can use the shared encryption key to decrypt the shared data within the volume of the tenant in order to make the file accessible to the second tenant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanamurthy et al. (Pub. No.: US 2020/0293212, hereinafter Narayanamurthy) in view of Boren et al. (Pub. No.: US 2004/0096056, hereinafter Boren).
Regarding claim 2: Narayanamurthy doesn’t explicitly teach but Boren discloses further comprising wherein: the first, second and third keys are each derived from an irrational number (Boren - [0024]: The square root Q of this first seed value O is calculated, resulting in an irrational number Q (one that extends infinitely after the decimal point since it is not evenly divisible). The resultant string of digits after the decimal point is potentially infinite in length and is highly random. The computer discards the digits in front of the decimal and computes the number Q up to P digits after the decimal. Then, starting at the Pth digit of Q after the decimal point, the computer sequentially selects 4 digits at a time, and calculates the Mod 256 value of the 4 digits. The single resultant random 8-bit byte may be represented in hexadecimal notation. This value is used as the first byte of the sub-key. This process is repeated 4 digits at a time, continuing with the next digits in sequence, until a string of random data equal to the prime number non-repeating length of the sub-key being created is completed. This process is repeated for all the sub keys until the non-repeating length for all the sub keys are created).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Narayanamurthy with Boren so that subkeys are derived from an irrational number. The modification would have allowed the system to improve the randomness of the resulting cipher. 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanamurthy et al. (Pub. No.: US 2020/0293212, hereinafter Narayanamurthy) in view of Boren et al. (Pub. No.: US 2004/0096056, hereinafter Boren) and Yochim (Pub. No.: US 2003/0115449).
Regarding claim 3: Narayanamurthy as modified doesn’t explicitly teach but Yochim discloses further comprising wherein the irrational number is derived from a mathematical function known to the first and second users and the computing device (Yochim - [0019]: each processor 12, 14, 16 is synchronized with all other processors by using a self-generated infinite sequence of pseudo-random “carrier” digits. This is the encryption key, which is a string of bits referred to hereafter as the “carrier digits”. The carrier digits are the digits of an irrational number (a number which cannot be represented as a fraction of two integers, therefore it is of infinite length) which requires all previous digits to be known in order to calculate the future digits and maintain synchronization with the other sites).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Narayanamurthy and Boren with Yochim so that symmetric encryptions are used to encrypt/decrypt data. The modification would have allowed the system to encrypt/decrypt the data. 
Regarding claim 4: Narayanamurthy as modified discloses further comprising deriving the first key by:
solving, by the computing device, the mathematical function to obtain the irrational number (Boren - [0024]: The square root Q of this first seed value O is calculated, resulting in an irrational number Q (one that extends infinitely after the decimal point since it is not evenly divisible)); and
applying, by the computing device, a first starting location to the decimals of the irrational number to obtain the first key (Boren - [0024]: starting at the Pth digit of Q after the decimal point, the computer sequentially selects 4 digits at a time, and calculates the Mod 256 value of the 4 digits. The single resultant random 8-bit byte may be represented in hexadecimal notation. This value is used as the first byte of the sub-key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Narayanamurthy and Boren with Yochim so that subkeys are derived from an irrational number based on the starting location to the irrational number. The modification would have allowed the system to improve the randomness of the resulting cipher. 
Regarding claim 5: Narayanamurthy as modified discloses further comprising deriving the second key by:
solving, by the computing device, the mathematical function to obtain the irrational number (Boren - [0024]: The square root Q of this first seed value O is calculated, resulting in an irrational number Q (one that extends infinitely after the decimal point since it is not evenly divisible)); and
applying, by the computing device, a second starting location to the decimals of the irrational number to obtain the second key (Boren - [0024]: This process is repeated 4 digits at a time, continuing with the next digits in sequence, until a string of random data equal to the prime number non-repeating length of the sub-key being created is completed. This process is repeated for all the sub keys until the non-repeating length for all the sub keys are created).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Narayanamurthy and Boren with Yochim so that subkeys are derived from an irrational number based on the starting location to the irrational number. The modification would have allowed the system to improve the randomness of the resulting cipher. 
Regarding claim 6: Narayanamurthy as modified discloses further comprising deriving the third key by:
solving, by the computing device, the mathematical function to obtain the irrational number (Boren - [0024]: The square root Q of this first seed value O is calculated, resulting in an irrational number Q (one that extends infinitely after the decimal point since it is not evenly divisible)); and
applying, by the computing device, a third starting location to the decimals of the irrational number to obtain the third key (Boren - [0024]: This process is repeated 4 digits at a time, continuing with the next digits in sequence, until a string of random data equal to the prime number non-repeating length of the sub-key being created is completed. This process is repeated for all the sub keys until the non-repeating length for all the sub keys are created).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Narayanamurthy and Boren with Yochim so that subkeys are derived from an irrational number based on the starting location to the irrational number. The modification would have allowed the system to improve the randomness of the resulting cipher. 
Regarding claim 7: Narayanamurthy as modified discloses wherein the mathematical function comprises calculating the square root of a non-perfect square number (Boren - [0024]: a random number which is not a perfect square is generated, preferably by a computer random number generator. This serves as a “first seed value” O. …The square root Q of this first seed value O is calculated, resulting in an irrational number Q).
The reason to combine is discussed in claim 2 and 3.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanamurthy et al. (Pub. No.: US 2020/0293212, hereinafter Narayanamurthy) in view of ELLINGSON et al. (Pub. No.: US 2018/0131526, hereinafter ELLINGSONo).
Regarding claim 9: Narayanamurthy doesn’t explicitly teach but ELLINGSON discloses wherein the data set comprises a voter registration database (ELLINGSON - [0136]: a processor of the medication delivery device may send a request to the second computing device to perform an information transaction. In some embodiments, the information transaction may include the provision of information to an electronic health records service or a public records service, a voter registration database or voting system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Narayanamurthy with ELLINGSON so that data set is voter registration database. The modification would have allowed the system to be used in a flexible way.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanamurthy et al. (Pub. No.: US 2020/0293212, hereinafter Narayanamurthy) in view of Lepore et al. (Patent No. : US 10,230,703, hereinafter Lepore).
Regarding claim 10: Narayanamurthy discloses wherein the step of granting access to a first user further comprises:
decrypting, by a first user's computing device corresponding to the first user, the first portion minus the overlapping portion with a copy of the first key (Narayanamurthy - [0059]: the data unique/exclusive to the first volume 408 is decrypted using the first exclusive encryption key);
decrypting, by the first user's computing device, the overlapping portion with a copy of the second key (Narayanamurthy - [0059]: shared data within the first volume 408 is decrypted using the first shared encryption key); 
However, Narayanamurthy doesn’t explicitly teach but Lepore discloses:
enabling editing, via the first user's computing device, of data within the decrypted first portion (Lepore - Claim 4 - generating an updated first data portion by modifying the decrypted first data portion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Narayanamurthy with Lepore so that decrypted data can be modified. The modification would have allowed the system to update data for providing multiple levels of group access.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bolla (Patent No.: US 11,443,310) - Encryption Based Shared Architecture For Content Classification
McMullen et al. (Patent No.: US 2017/0310650) - ENCRYPTED PURGING OF DATA FROM CONTENT NODE STORAGE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437